UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

COLLISION COMMUNICATIONS, INC.,
Plaintiff,
C.A. No. 1:19-cv-12251-ADB

Vv.

NOKIA SOLUTIONS AND NETWORKS
OY,

Defendant.

Mee Nee Nee Ne Ne ee eee ee ee ee ee”

 

AFFIDAVIT OF JARED FRY

1, Jared Fry, under oath, hereby depose and state as follows:

1. lama principal shareholder and Chief Operating Officer (“COO”) of
Collision Communications, Inc., which is Plaintiff in this action.

2. Collision is a small, start-up technology company, formed in 2010,
which is focused on selling or licensing its technology to cellular
infrastructure/Original Equipment Manufacturers such as Nokia.

3. I perform my role as COO of Collision primarily from my home
office in Boston, Massachusetts, running the operations of the company from that
location.

4, During the extensive dealings between Collision and Nokia by
telephone and email over several years, I handled Collision’s side of the
communications from my home office in Boston, Massachusetts. Nokia and I had

literally hundreds and hundreds of communications via telephone and email during
this timeframe. These communications form the basis of Collision’s claims against
Nokia.

5. During these communications with Nokia — both by telephone and
email — the fact that I was based in Boston came up repeatedly and the Nokia
personnel with whom I was dealing were thus well aware that I was operating from
Boston. In addition, the cell phone which I used for all of my telephone
communications to Nokia has an “857” area code, which is one of Boston’s two
area codes.

6. As a result, Nokia was fully aware that, when it conducted its due
diligence, negotiated with, had regular, almost weekly (and at times daily),
interactions with Collision, it was dealing with Collision through me, who was
based in Boston and was running the company’s operations from Boston.

7. While Collision has an office in New Hampshire, the communications
with Nokia which form the basis of this lawsuit occurred almost entirely while I
was in Boston.

8. For example, Nokia called me and emailed me in Boston regarding its
proposal of, the negotiation of, and the finalization of the terms of our technology
agreement. Nokia likewise called me and emailed me in Boston when Nokia tried

to change those terms as well as when Nokia offered explicit reassurances that we

still had a deal. I relied upon these promises and reassurances and, as a result, I

ly
made sure that Collision continued working and performing under our agreement

with Nokia.

Signed and sworn to under the pains and penalties of perjury this 21st day of

February, 2020.

Jared Fry Soff Vv

2
